DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
 	Applicant’s corrections filed 09/27/2022 with respect to claim objections for claim(s) 10 made on 06/27/2022 has been considered and the objection to the claims is withdrawn.
 	The terminal disclaimer filed on 09/27/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 10,945,274 B2 has been reviewed and is accepted. The terminal disclaimer has been recorded. Accordingly, the double patenting rejection has been overcome. 
	Applicant's arguments filed 09/27/2022 with respect to claim(s) 1, 11, 16, and 21 have been considered but are moot in view of the new ground(s) of rejection: Vilaipornsawai et al. (US 2015/0229502 A1) in view of Kim et al. (US 2005/0180313 A1) and Park et al. (US 2010/0054233 A1).
	
	Claim Objections
 	Claim(s) 1, 11, 16, and 21 is/are objected to because of the following informalities:  
Claims 1, 11, 16, and 21 recite “the first signal having a first guard band at a first edge of the carrier and a second guard band at a second edge of the carrier” but it should be “the carrier having a first guard band at a first edge of the carrier and a second guard band at a second edge of the carrier”.	Appropriate correction is required.

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim(s) 1, 5, 8-11, 15-16, 20-21, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vilaipornsawai et al. (US 2015/0229502 A1) in view of Kim et al. (US 2005/0180313 A1) and Park et al. (US 2010/0054233 A1).

Regarding claim 1, Vilaipornsawai discloses A method comprising: 
communicating, by an apparatus (Figs. 6-7, [0026]: UE) with a transmission and reception point(TRP) (Figs. 6-7, [0026]: base station), a first signal in a first sub-band of a carrier (Fig. 6, [0026]: transmit or receive OFDM symbols within data bands assigned for primary communications. Fig. 3, [0021]: left primary data band (=first sub-band) is part of a total bandwidth comprising left and right primary bandwidths (=carrier)); 
the carrier comprises a second sub-band (Fig. 3: the total bandwidth comprising left and right primary bandwidths (=carrier) comprises a right primary data band (=second sub-band)); and 
the first signal having a first guard band at a first edge of the carrier and a second guard band at a second edge of the carrier (Fig. 3: the total bandwidth comprising left and right primary bandwidths (=carrier) has a left guard band (=first guard band) at the left edge (=first edge) and a right guard band (=second guard band) at the right edge (=second edge)); 
wherein the first guard band at the first edge of the carrier is adjacent to the first sub-band (Fig. 3: the left guard band (=first guard band) at the left edge (=first edge) of the total bandwidth comprising left and right primary bandwidths (=carrier) is adjacent to the left primary data band (=first sub-band)), and the second guard band at the second edge of the carrier is adjacent to the second sub-band (Fig. 3: the second guard band (=second guard band) at the right edge (=second edge) of the total bandwidth comprising left and right primary bandwidths (=carrier) is adjacent to the right primary data band (=second sub-band)), and the second guard band has a different width in frequency than the first guard band (Fig. 3: the right guard band (=second guard band) has a different width in frequency than the left guard band (=first guard band)).
While Vilaipornsawai discloses in Fig. 3 and [0021] that the guard bands are based on the LTE bandwidths of the primary data bands and have different tones, Vilaipornsawai does not disclose wherein the first sub-band has a first subcarrier spacing; and the second sub-band has a second subcarrier spacing different from the first subcarrier spacing; and wherein a first width in frequency of the first guard band is defined by the first subcarrier spacing, and a second width in frequency of the second guard band is defined by the second subcarrier spacing.
However, Kim discloses in Fig. 2, [0050] a total frequency band 200 is divided into a first sub-frequency band 201, a second sub-frequency band 202, and a third sub-frequency band 203, and Kim further discloses wherein the first sub-band has a first subcarrier spacing (Fig. 2, [0051]-[0052]: first sub-frequency band 201 has a sub-carrier spacing set to 4) and the second sub-band has a second subcarrier spacing different from the first subcarrier spacing (Fig. 2, [0051]-[0052]: third sub-frequency band 203 has a sub-carrier spacing set to 1 which is different from the sub-carrier spacing set to 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the left and right primary data bands, as taught by Vilaipornsawai, to have different sub-carrier spacings, as taught by Kim.
Doing so provides an assignment of different mobile stations to different sub-frequency bands with different subcarrier spacings based on their speed in order to prevent interference between sub-carriers (Kim: [0052]).
While Vilaipornsawai discloses in Fig. 3 and [0021] that the guard bands are based on the LTE bandwidths of the primary data bands and have different tones, and Kim discloses the sub-frequency bands have different sub-carrier spacings, Vilaipornsawai in view of Kim does not disclose wherein a first width in frequency of the first guard band is defined by the first subcarrier spacing, and a second width in frequency of the second guard band is defined by the second subcarrier spacing.
However, Park discloses in [0092] “a guard band is set in consideration of the subcarrier interval and the number of guard subcarriers”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the left and right guard bands that have different tones, as taught by Vilaipornsawai, and the sub-frequency bands that have different sub-carrier spacings, as taught by Kim, in such a way that the guard band is set in consideration of the subcarrier interval and the number of guard subcarriers, as taught by Park.
Doing so provides resource efficiency of FDD and TDD schemes (Park: [0092]).

Regarding claim 11, Vilaipornsawai discloses An apparatus comprising (Figs. 6-7, [0026]: method 600 can be implemented by a UE which is also referred to as a network component): 
at least one processors (Fig. 7, [0027]: network component includes a CPU 710); and
a memory storing processor-executable instructions that, when executed, cause the apparatus to (Fig. 7, [0028]: network component includes a memory 720 for executing programs):
communicate with a transmission and reception point(TRP) (Figs. 6-7, [0026]: base station), a first signal in a first sub-band of a carrier (Fig. 6, [0026]: transmit or receive OFDM symbols within data bands assigned for primary communications. Fig. 3, [0021]: left primary data band (=first sub-band) is part of a total bandwidth comprising left and right primary bandwidths (=carrier)); 
the carrier comprises a second sub-band (Fig. 3: the total bandwidth comprising left and right primary bandwidths (=carrier) comprises a right primary data band (=second sub-band)); and 
the first signal having a first guard band at a first edge of the carrier and a second guard band at a second edge of the carrier (Fig. 3: the total bandwidth comprising left and right primary bandwidths (=carrier) has a left guard band (=first guard band) at the left edge (=first edge) and a right guard band (=second guard band) at the right edge (=second edge)); 
wherein the first guard band at the first edge of the carrier is adjacent to the first sub-band (Fig. 3: the left guard band (=first guard band) at the left edge (=first edge) of the total bandwidth comprising left and right primary bandwidths (=carrier) is adjacent to the left primary data band (=first sub-band)), and the second guard band at the second edge of the carrier is adjacent to the second sub-band (Fig. 3: the second guard band (=second guard band) at the right edge (=second edge) of the total bandwidth comprising left and right primary bandwidths (=carrier) is adjacent to the right primary data band (=second sub-band)), and the second guard band has a different width in frequency than the first guard band (Fig. 3: the right guard band (=second guard band) has a different width in frequency than the left guard band (=first guard band)).
While Vilaipornsawai discloses in Fig. 3 and [0021] that the guard bands are based on the LTE bandwidths of the primary data bands and have different tones, Vilaipornsawai does not disclose wherein the first sub-band has a first subcarrier spacing; and the second sub-band has a second subcarrier spacing different from the first subcarrier spacing; and wherein a first width in frequency of the first guard band is defined by the first subcarrier spacing, and a second width in frequency of the second guard band is defined by the second subcarrier spacing.
However, Kim discloses in Fig. 2, [0050] a total frequency band 200 is divided into a first sub-frequency band 201, a second sub-frequency band 202, and a third sub-frequency band 203, and Kim further discloses wherein the first sub-band has a first subcarrier spacing (Fig. 2, [0051]-[0052]: first sub-frequency band 201 has a sub-carrier spacing set to 4) and the second sub-band has a second subcarrier spacing different from the first subcarrier spacing (Fig. 2, [0051]-[0052]: third sub-frequency band 203 has a sub-carrier spacing set to 1 which is different from the sub-carrier spacing set to 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the left and right primary data bands, as taught by Vilaipornsawai, to have different sub-carrier spacings, as taught by Kim.
Doing so provides an assignment of different mobile stations to different sub-frequency bands with different subcarrier spacings based on their speed in order to prevent interference between sub-carriers (Kim: [0052]).
While Vilaipornsawai discloses in Fig. 3 and [0021] that the guard bands are based on the LTE bandwidths of the primary data bands and have different tones, and Kim discloses the sub-frequency bands have different sub-carrier spacings, Vilaipornsawai in view of Kim does not disclose wherein a first width in frequency of the first guard band is defined by the first subcarrier spacing, and a second width in frequency of the second guard band is defined by the second subcarrier spacing.
However, Park discloses in [0092] “a guard band is set in consideration of the subcarrier interval and the number of guard subcarriers”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the left and right guard bands that have different tones, as taught by Vilaipornsawai, and the sub-frequency bands that have different sub-carrier spacings, as taught by Kim, in such a way that the guard band is set in consideration of the subcarrier interval and the number of guard subcarriers, as taught by Park.
Doing so provides resource efficiency of FDD and TDD schemes (Park: [0092]).

Regarding claim(s) 5, Vilaipornsawai in view of Kim and Park discloses all features of claim(s) 1 as outlined above. 
Vilaipornsawai discloses receiving, by the apparatus, indication of at least one sub-band comprising the first sub-band ([0026]: UE receives OFDM symbols within data bands assigned for primary communications. Fig. 3: the data bands for primary communication includes the left primary data band).

Regarding claim(s) 8 and 15, Vilaipornsawai in view of Kim and Park discloses all features of claim(s) 1 and 11 as outlined above. 
Vilaipornsawai does not disclose, but Kim discloses wherein the first subcarrier spacing has a reference sub-carrier grid to align with a sub-carrier of the second subcarrier spacing (Fig. 2, [0049]: a sub-carrier frequency domain (=reference subcarrier grid) is used to align the first sub-carrier spacing with the second sub-carrier spacing).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the left and right primary data bands, as taught by Vilaipornsawai, to have different sub-carrier spacings aligned on a sub-carrier frequency domain, as taught by Kim.
Doing so provides an assignment of different mobile stations to different sub-frequency bands with different subcarrier spacings based on their speed in order to prevent interference between sub-carriers (Kim: [0052]).

Regarding claim(s) 9, Vilaipornsawai in view of Kim and Park discloses all features of claim(s) 1 as outlined above. 
Vilaipornsawai discloses receiving, by the apparatus from the TRP, a second signal in the second sub-band of the carrier ([0026]: UE receives OFDM symbols within data bands assigned for primary communications. Fig. 3: the data bands for primary communication includes the right primary data band).
Vilaipornsawai does not disclose the right primary data band (=second sub-band) is using the second subcarrier spacing.
However, Kim discloses the third sub-frequency band 203 (=second sub-band) is using the second subcarrier spacing (Fig. 2, [0051]-[0052]: third sub-frequency band 203 has a sub-carrier spacing set to 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the right primary data band, as taught by Vilaipornsawai, to have a different sub-carrier spacing than the first sub-frequency band, as taught by Kim.
Doing so provides an assignment of different mobile stations to different sub-frequency bands with different subcarrier spacings based on their speed in order to prevent interference between sub-carriers (Kim: [0052]).

Regarding claim(s) 10, Vilaipornsawai in view of Kim and Park discloses all features of claim(s) 9 as outlined above. 
Vilaipornsawai discloses wherein the first signal is transmitted with a waveform type of filtered orthogonal frequency division multiplexing (OFDM) or windowed OFDM, and/or the second signal is transmitted with a waveform type of filtered OFDM or windowed OFDM ([0026]: UE receives OFDM symbols (=first signal and/or second signal) within data bands assigned for primary communications, wherein the OFDM symbols can be F-OFDM symbols. [0020]: the general F-OFDM scheme may include an implementation that uses filtered time windowing OFDM).

Regarding claim 16, Vilaipornsawai discloses A method comprising:
communicating, by transmission and reception point (TRP) (Figs. 6-7, [0026]: base station) with an apparatus (Figs. 6-7, [0026]: UE) a first signal in a first sub-band of a carrier (Fig. 6, [0026]: transmit or receive OFDM symbols within data bands assigned for primary communications. Fig. 3, [0021]: left primary data band (=first sub-band) is part of a total bandwidth comprising left and right primary bandwidths (=carrier)); 
the carrier comprises a second sub-band (Fig. 3: the total bandwidth comprising left and right primary bandwidths (=carrier) comprises a right primary data band (=second sub-band)); and 
the first signal having a first guard band at a first edge of the carrier and a second guard band at a second edge of the carrier (Fig. 3: the total bandwidth comprising left and right primary bandwidths (=carrier) has a left guard band (=first guard band) at the left edge (=first edge) and a right guard band (=second guard band) at the right edge (=second edge)); 
wherein the first guard band at the first edge of the carrier is adjacent to the first sub-band (Fig. 3: the left guard band (=first guard band) at the left edge (=first edge) of the total bandwidth comprising left and right primary bandwidths (=carrier) is adjacent to the left primary data band (=first sub-band)), and the second guard band at the second edge of the carrier is adjacent to the second sub-band (Fig. 3: the second guard band (=second guard band) at the right edge (=second edge) of the total bandwidth comprising left and right primary bandwidths (=carrier) is adjacent to the right primary data band (=second sub-band)), and the second guard band has a different width in frequency than the first guard band (Fig. 3: the right guard band (=second guard band) has a different width in frequency than the left guard band (=first guard band)).
While Vilaipornsawai discloses in Fig. 3 and [0021] that the guard bands are based on the LTE bandwidths of the primary data bands and have different tones, Vilaipornsawai does not disclose wherein the first sub-band has a first subcarrier spacing; and the second sub-band has a second subcarrier spacing different from the first subcarrier spacing; and wherein a first width in frequency of the first guard band is defined by the first subcarrier spacing, and a second width in frequency of the second guard band is defined by the second subcarrier spacing.
However, Kim discloses in Fig. 2, [0050] a total frequency band 200 is divided into a first sub-frequency band 201, a second sub-frequency band 202, and a third sub-frequency band 203, and Kim further discloses wherein the first sub-band has a first subcarrier spacing (Fig. 2, [0051]-[0052]: first sub-frequency band 201 has a sub-carrier spacing set to 4) and the second sub-band has a second subcarrier spacing different from the first subcarrier spacing (Fig. 2, [0051]-[0052]: third sub-frequency band 203 has a sub-carrier spacing set to 1 which is different from the sub-carrier spacing set to 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the left and right primary data bands, as taught by Vilaipornsawai, to have different sub-carrier spacings, as taught by Kim.
Doing so provides an assignment of different mobile stations to different sub-frequency bands with different subcarrier spacings based on their speed in order to prevent interference between sub-carriers (Kim: [0052]).
While Vilaipornsawai discloses in Fig. 3 and [0021] that the guard bands are based on the LTE bandwidths of the primary data bands and have different tones, and Kim discloses the sub-frequency bands have different sub-carrier spacings, Vilaipornsawai in view of Kim does not disclose wherein a first width in frequency of the first guard band is defined by the first subcarrier spacing, and a second width in frequency of the second guard band is defined by the second subcarrier spacing.
However, Park discloses in [0092] “a guard band is set in consideration of the subcarrier interval and the number of guard subcarriers”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the left and right guard bands that have different tones, as taught by Vilaipornsawai, and the sub-frequency bands that have different sub-carrier spacings, as taught by Kim, in such a way that the guard band is set in consideration of the subcarrier interval and the number of guard subcarriers, as taught by Park.
Doing so provides resource efficiency of FDD and TDD schemes (Park: [0092]).

Regarding claim 21, Vilaipornsawai discloses A transmission and reception point (TRP) comprising (Figs. 6-7, [0026]: base station):
at least one processors (Fig. 7, [0027]: network component includes a CPU 710); and
a memory storing processor-executable instructions that, when executed, cause the apparatus to (Fig. 7, [0028]: network component includes a memory 720 for executing programs):
communicate with an apparatus (Figs. 6-7, [0026]: UE) a first signal in a first sub-band of a carrier (Fig. 6, [0026]: transmit or receive OFDM symbols within data bands assigned for primary communications. Fig. 3, [0021]: left primary data band (=first sub-band) is part of a total bandwidth comprising left and right primary bandwidths (=carrier)); 
the carrier comprises a second sub-band (Fig. 3: the total bandwidth comprising left and right primary bandwidths (=carrier) comprises a right primary data band (=second sub-band)); and 
the first signal having a first guard band at a first edge of the carrier and a second guard band at a second edge of the carrier (Fig. 3: the total bandwidth comprising left and right primary bandwidths (=carrier) has a left guard band (=first guard band) at the left edge (=first edge) and a right guard band (=second guard band) at the right edge (=second edge)); 
wherein the first guard band at the first edge of the carrier is adjacent to the first sub-band (Fig. 3: the left guard band (=first guard band) at the left edge (=first edge) of the total bandwidth comprising left and right primary bandwidths (=carrier) is adjacent to the left primary data band (=first sub-band)), and the second guard band at the second edge of the carrier is adjacent to the second sub-band (Fig. 3: the second guard band (=second guard band) at the right edge (=second edge) of the total bandwidth comprising left and right primary bandwidths (=carrier) is adjacent to the right primary data band (=second sub-band)), and the second guard band has a different width in frequency than the first guard band (Fig. 3: the right guard band (=second guard band) has a different width in frequency than the left guard band (=first guard band)).
While Vilaipornsawai discloses in Fig. 3 and [0021] that the guard bands are based on the LTE bandwidths of the primary data bands and have different tones, Vilaipornsawai does not disclose wherein the first sub-band has a first subcarrier spacing; and the second sub-band has a second subcarrier spacing different from the first subcarrier spacing; and wherein a first width in frequency of the first guard band is defined by the first subcarrier spacing, and a second width in frequency of the second guard band is defined by the second subcarrier spacing.
However, Kim discloses in Fig. 2, [0050] a total frequency band 200 is divided into a first sub-frequency band 201, a second sub-frequency band 202, and a third sub-frequency band 203, and Kim further discloses wherein the first sub-band has a first subcarrier spacing (Fig. 2, [0051]-[0052]: first sub-frequency band 201 has a sub-carrier spacing set to 4) and the second sub-band has a second subcarrier spacing different from the first subcarrier spacing (Fig. 2, [0051]-[0052]: third sub-frequency band 203 has a sub-carrier spacing set to 1 which is different from the sub-carrier spacing set to 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the left and right primary data bands, as taught by Vilaipornsawai, to have different sub-carrier spacings, as taught by Kim.
Doing so provides an assignment of different mobile stations to different sub-frequency bands with different subcarrier spacings based on their speed in order to prevent interference between sub-carriers (Kim: [0052]).
While Vilaipornsawai discloses in Fig. 3 and [0021] that the guard bands are based on the LTE bandwidths of the primary data bands and have different tones, and Kim discloses the sub-frequency bands have different sub-carrier spacings, Vilaipornsawai in view of Kim does not disclose wherein a first width in frequency of the first guard band is defined by the first subcarrier spacing, and a second width in frequency of the second guard band is defined by the second subcarrier spacing.
However, Park discloses in [0092] “a guard band is set in consideration of the subcarrier interval and the number of guard subcarriers”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the left and right guard bands that have different tones, as taught by Vilaipornsawai, and the sub-frequency bands that have different sub-carrier spacings, as taught by Kim, in such a way that the guard band is set in consideration of the subcarrier interval and the number of guard subcarriers, as taught by Park.
Doing so provides resource efficiency of FDD and TDD schemes (Park: [0092]).

Regarding claim(s) 20 and 25, Vilaipornsawai in view of Kim and Park discloses all features of claim(s) 16 and 21 as outlined above. 
Vilaipornsawai does not disclose, but Kim discloses wherein the first subcarrier spacing has a reference sub-carrier grid to align with a sub-carrier of the second subcarrier spacing (Fig. 2, [0049]: a sub-carrier frequency domain (=reference subcarrier grid) is used to align the first sub-carrier spacing with the second sub-carrier spacing).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the left and right primary data bands, as taught by Vilaipornsawai, to have different sub-carrier spacings aligned on a sub-carrier frequency domain, as taught by Kim.
Doing so provides an assignment of different mobile stations to different sub-frequency bands with different subcarrier spacings based on their speed in order to prevent interference between sub-carriers (Kim: [0052]).

	Claim(s) 2-3, 7, 12-13, 17-18, and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vilaipornsawai et al. (US 2015/0229502 A1) in view of Kim et al. (US 2005/0180313 A1), Park et al. (US 2010/0054233 A1), and Cho et al. (US 2011/0317647 A1).

Regarding claim(s) 2 and 12, Vilaipornsawai in view of Kim and Park discloses all features of claim(s) 1 and 11 as outlined above. 
Vilaipornsawai in view of Kim and Park does not disclose, but Cho discloses wherein a first scheduling is used for indicating the first width in frequency of the first guard band and a second scheduling is used to define the second width in frequency of the second guard band ([0118]-[0119], table 1: the base station provides information to the UE that indicates the bandwidth of each guard band, i.e., for a 20 MHz bandwidth, the edge guard bands are 2 MHz).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the base station, as taught by Vilaipornsawai, to provide information indicating the bandwidth of each sub-band, as taught by Cho.
Doing so allows the UE to calculate the bandwidth of a middle guard band (Cho: [0118]) for preventing interference between adjacent sub-bands (Cho: abstract).

Regarding claim(s) 3 and 13, Vilaipornsawai in view of Kim, Park, and Cho discloses all features of claim(s) 2 and 12 as outlined above. 
Vilaipornsawai in view of Kim and Park does not disclose, but Cho discloses wherein each of the first scheduling and the second scheduling indicates resource information defined by resource unit of any one of resource block, partial resource block, resource block group or sub-carrier spacing ([0118]-[0119], tables 1-2: the base station provides information to the UE that indicates the bandwidth of each guard band, i.e., for a 20 MHz bandwidth, the edge guard bands are 2 MHz. [0097]: the bandwidths are calculated based on 15 kHz subcarrier spacing. [0009]: a single resource block is composed of 12 subcarriers with 15 kHz subcarrier spacing).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the base station, as taught by Vilaipornsawai, to provide information indicating the bandwidth of each sub-band in a single resource block composed of 12 subcarriers with 15 kHz subcarrier spacing, as taught by Cho.
Doing so allows the UE to calculate the bandwidth of a middle guard band (Cho: [0118]) for preventing interference between adjacent sub-bands (Cho: abstract).

Regarding claim(s) 7, Vilaipornsawai in view of Kim and Park discloses all features of claim(s) 1 as outlined above. 
Vilaipornsawai in view of Kim and Park does not disclose, but Cho discloses wherein each of the first subcarrier spacing and the second subcarrier spacing is 15 kHz, 30 kHz, 60 kHz, or 120 kHz ([0065]: the LTE-A system may use a 15 kHz subcarrier spacing or a multiple of the subcarrier spacing. [0009]: the 20 MHz system bandwidth contains 100 RBs where each RB is composed of 12 subcarriers with a subcarrier spacing of 15 kHz).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the system, as taught by Vilaipornsawai, to use a 15 kHz subcarrier spacing, as taught by Cho.
Doing so provides a calculation of the middle guard band such that an OFDM transmitter can transmit a plurality of LTE carrier useful band signals (Cho: [0065]).

Regarding claim(s) 17 and 22, Vilaipornsawai in view of Kim and Park discloses all features of claim(s) 16 and 21 as outlined above. 
Vilaipornsawai in view of Kim and Park does not disclose, but Cho discloses wherein a first scheduling is used for indicating the first width in frequency of the first guard band and a second scheduling is used to define the second width in frequency of the second guard band ([0118]-[0119], table 1: the base station provides information to the UE that indicates the bandwidth of each guard band, i.e., for a 20 MHz bandwidth, the edge guard bands are 2 MHz).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the base station, as taught by Vilaipornsawai, to provide information indicating the bandwidth of each sub-band, as taught by Cho.
Doing so allows the UE to calculate the bandwidth of a middle guard band (Cho: [0118]) for preventing interference between adjacent sub-bands (Cho: abstract).

Regarding claim(s) 18 and 23, Vilaipornsawai in view of Kim and Park discloses all features of claim(s) 17 and 22 as outlined above. 
Vilaipornsawai in view of Kim and Park does not disclose, but Cho discloses wherein each of the first scheduling and the second scheduling indicates resource information defined by resource unit of any one of resource block, partial resource block, resource block group or sub-carrier spacing ([0118]-[0119], tables 1-2: the base station provides information to the UE that indicates the bandwidth of each guard band, i.e., for a 20 MHz bandwidth, the edge guard bands are 2 MHz. [0097]: the bandwidths are calculated based on 15 kHz subcarrier spacing. [0009]: a single resource block is composed of 12 subcarriers with 15 kHz subcarrier spacing).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the base station, as taught by Vilaipornsawai, to provide information indicating the bandwidth of each sub-band in a single resource block composed of 12 subcarriers with 15 kHz subcarrier spacing, as taught by Cho.
Doing so allows the UE to calculate the bandwidth of a middle guard band (Cho: [0118]) for preventing interference between adjacent sub-bands (Cho: abstract).

	Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vilaipornsawai et al. (US 2015/0229502 A1) in view of Kim et al. (US 2005/0180313 A1), Park et al. (US 2010/0054233 A1), and Lindoff et al. (US 2018/0198649 A1).

Regarding claim(s) 6, Vilaipornsawai in view of Kim and Park discloses all features of claim(s) 1 as outlined above. 
Vilaipornsawai in view of Kim and Park does not disclose, but Lindoff discloses receiving, by the apparatus, indication of resource information within the first sub-band (Fig. 12, [0068]-[0069]: a base station transmits to a first device, i.e., a UE, a first transmission grant comprising resource allocation for a first multicarrier modulation scheme/numerology. Fig. 4, [0036]: two sub-bands with different subcarrier spacings), wherein the resource information is scheduled by resource unit of any one of the following:
resource block group;
fractional resource block group;
resource block ([0005]: resource allocation is allocated in resource blocks);
fractional resource block;
sub-carrier.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the base station, as taught by Vilaipornsawai, to transmit to the UE a first grant with resource allocation, such as resource blocks, as taught by Lindoff.
Doing so allows the base station to configure the UE to transmit signal based on the grant; and thus, allowing the base station to use well-known principles for demodulating and decoding of the received signal (Lindoff: [0070]).

Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino, can be reached on (571) 272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THE HY NGUYEN/Examiner, Art Unit 2478